Citation Nr: 0113041	
Decision Date: 05/08/01    Archive Date: 05/15/01

DOCKET NO.  00-08 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether the appellant timely requested waiver of recovery of 
an overpayment of VA improved pension benefits in the 
calculated amount of $721.00.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from October 1950 to 
October 1953.

The instant appeal arose from a November 1999 decision of the 
Department of Veterans Affairs (VA) Committee on Waivers and 
Compromises (COWC) at the St. Paul, Minnesota, Regional 
Office (RO), which held that the appellant had not timely 
requested waiver of recovery of VA improved pension 
overpayment in the amount of $721.00.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim for waiver of overpayment 
has been obtained.

2.  In January 1997, the veteran was notified by the VA of 
the approval of his claim for disability pension benefits.

3.  In August 1997, the veteran was notified by the VA of the 
termination of improved pension benefit payments.  He was 
informed that the termination might result in an overpayment 
and that he would be notified shortly.

4.  Later that month, on August 21, 1997, the VA Debt 
Management Center informed the veteran of the amount of the 
overpayment and of his appellate rights, which included 
advising him of the 180-day time period for him to file an 
application requesting a waiver of recovery of all or part of 
the overpayment.

5.  VA received the veteran's request for waiver of recovery 
of the overpayment of nonservice-connected disability pension 
benefits in October 1999, well beyond the 180-day statutory 
limit.

6.  The veteran has not demonstrated that there was a delay 
in his receipt of the notification of indebtedness beyond the 
time customarily required for mailing, either as a result of 
an error by the VA or the postal authorities or as a result 
of other circumstances beyond his control.


CONCLUSION OF LAW

The request for waiver of recovery of an overpayment of 
improved nonservice-connected disability pension benefits, 
calculated in the amount to $721.00, was not timely filed.  
38 U.S.C.A. § 5302(a) (West 1991); 38 C.F.R. § 1.963(b)(2) 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The new law applies to all 
claims, as here, filed before the date of the law's 
enactment, and not yet finally adjudicated as of that date.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 7(a), 114 Stat. 2096, 2099-2100 (2000).  The new law 
contains revised notice provisions and additional 
requirements pertaining to the VA's duty to assist.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107).

As an initial matter, it is the Board's conclusion that the 
new law has no impact on the issue on appeal.  This is true 
because the VA has already fulfilled the notice and duty to 
assist requirements of the VCAA.  All relevant facts have 
been properly developed to the extent possible.  The record 
includes various VA records and written statements prepared 
by the appellant and his representative.  The appellant has 
not made the VA aware of any records relevant to the present 
claim that have not been associated with the claims folder.  
Thus, as sufficient data exists to address the merits of the 
aforementioned claim, the Board concludes that the VA has 
adequately fulfilled its statutory duty to assist the 
appellant in the development of that claim.

Regardless, the Board finds that a remand for the RO to apply 
the VCAA in the first instance is not required.  This is so 
because, under the VCAA, the VA is not required to provide 
assistance to a claimant for a claim where no reasonable 
possibility exists that such assistance would aid in 
substantiating that claim.  As explained below, no reasonable 
possibility exists that such assistance would aid in 
substantiating this claim because the claim must be denied as 
a matter of law.  This is so because the veteran failed to 
file a timely request for a waiver of the overpayment of VA 
improved pension benefits.

In addition, the appellant was notified of the legal 
requirements regarding requesting waiver of his debt.  He was 
advised by letter dated August 21, 1997, that he must file a 
request for waiver of his debt within 180 days of that 
letter.  He was also advised of this time limitation in the 
November 1999 decision on appeal and in his March 2000 
statement of the case.  Under these circumstances, the Board 
finds that adjudication of the issue on appeal, without 
referral to the RO for initial consideration under the new 
law, poses no risk of prejudice to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

In any event, in the circumstances of this case, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).  Any 
"error" to the appellant resulting from this Board decision 
does not affect the merits of the veteran's claim or his 
substantive rights, for the reasons discussed above, and is 
therefore harmless.  See 38 C.F.R. § 20.1102 (2000).

Under applicable criteria, a request for waiver of recovery 
of an overpayment of improved nonservice-connected disability 
pension benefits shall only be considered if the request is 
received within 180 days following the date of a notice of 
indebtedness by VA to the debtor.  The 180-day period may be 
extended if the individual requesting waiver demonstrates 
that, as a result of an error by either VA or the postal 
authorities, or due to other circumstances beyond the 
debtor's control, there was a delay in receipt by the debtor 
of the notification of indebtedness beyond the time 
customarily required for mailing.  If the requester does 
substantiate that there was such a delay in receipt of the 
notice of indebtedness, the 180-day period shall be computed 
from the date of the requester's actual receipt of the notice 
of indebtedness.  38 U.S.C.A. § 5302(a) (West 1991); 
38 C.F.R. § 1.963(b)(2) (2000); Cf. Gordon v. Gober, 14 Vet. 
App. 193 (2000).  

The veteran was awarded nonservice connected pension benefits 
in a January 1997 rating decision.  He was notified that 
month that he would receive $97 per month beginning May 1, 
1996 based on income of $5,832 from the Social Security 
Administration (SSA) and $1,248 from other sources.  From 
December 1, 1996, SSA income was noted to be $6,000.  He was 
advised to tell the VA right away if his income changed.  In 
written statements dated in March, June, and August 1997, he 
informed the RO that his annual income from SSA had been 
changed to $7,920.

In August 1997, the veteran was notified by the VA of the 
termination of improved pension benefit payments due to the 
fact that the change in his SSA benefits made his countable 
annual income exceed the maximum annual rate.  He was 
informed that the termination might result in an overpayment 
and that he would be notified shortly.

Later that month, on August 21, 1997, the VA Debt Management 
Center informed the veteran of the amount of the overpayment, 
$721.00, and of his appellate rights, which included advising 
him of the 180-day time period for filing an application 
requesting a waiver of recovery of all or part of the 
overpayment.  Of record is a September 12, 1997, written 
statement (VA Form 21-4138) signed by the veteran which noted 
that he was enclosing a copy of the VA Form 20-5655 
(Financial Status Report) which he had sent to the Debt 
Management Center in St. Paul to suggest a plan for repaying 
his debt.  He indicated on the VA Form 20-5655, which he had 
signed and dated on September 11, 1997, that he was willing 
to pay the VA $20 per month toward his debt.

Also of record is a copy of a VA Form 20-5655, dated October 
13, 1999, wherein he requested that the debt be waived.  He 
indicated that the reason he was requesting the waiver was 
because he did not have money to repay the debt.  In an April 
5, 2001, informal hearing presentation, his representative 
has contended, essentially, that the veteran did not request 
a timely waiver of overpayment because he had problems 
understanding his rights due to residuals of a head injury 
sustained in 1996.  Specifically, the representative reported 
these residuals included confusion and memory problems.  A 
July 1996 VA hospitalization report noted a past history of 
left subdural hematoma in April 1996; however, the illnesses 
which were treated during that hospitalization were a urinary 
tract infection and diabetes mellitus, not residuals of a 
left subdural hematoma.  There is no medical evidence of 
confusion or memory problems.

The VA Decision of Waiver of Indebtedness on appeal is dated 
in November 1999.  This document shows that the amount of the 
overpayment is $721.00.  The date of the first demand letter 
was August 21, 1997.  It was reported that the request for 
waiver was received on October 19, 1999.  The request for the 
waiver was denied because it was not made within 180 days 
following the date of notification of the indebtedness.  The 
veteran was provided a Statement of the Case dated in March 
2000 which provided the same information and the same 
reasoning for the denial.

In January 2000, the VA Debt Management Center, in a 
memorandum, certified that the demand letter containing the 
Notice of Rights was sent to the veteran on August 21, 1997, 
to the veteran's latest address of record.  There is no 
indication that the Notice of Rights letter was returned due 
to an incorrect address.  Recent correspondence from the 
veteran reveals that he still resides at that address.

The veteran does not contend that a mistake was made by 
either VA or postal authorities in the mailing of his Notice 
of Rights to his latest address of record at the time the 
letter was sent.  Thus, it is presumed that he received the 
August 21, 1997, letter.  See Mindenhall v. Brown, 7 Vet. 
App. 271 (1994) (presumption of regularity of administrative 
process in the absence of clear evidence to the contrary).

The veteran filed a request for waiver of the overpayment in 
October 1999.  This request was clearly made in excess of 180 
days after notice to the veteran of the existence of the 
indebtedness.  Hence, he failed to file a timely request for 
waiver as authorized by law and applicable VA regulations.

The veteran seems to be asserting that the 180-day period 
should be extended in his case because, due to circumstances 
beyond his control, namely, the residuals of a subdural 
hematoma, there was a delay in his receipt of the 
notification of indebtedness beyond the time customarily 
required for mailing.  While a VA medical record in July 1996 
shows a history of a subdural hematoma, it does not identify 
any residual disability from that event.  Thus, there is no 
medical evidence which shows he was incompetent or 
incapacitated during the 180-day appellate period so as to 
constitute the equivalent of circumstances beyond his 
control.  In fact, there is evidence of record to the 
contrary, namely, his September 12, 1997, written statement 
and VA Form 20-5655, wherein he implicitly acknowledged 
notice the debt by suggesting plans for its repayment. 

In view of the foregoing, the Board finds that the 
application requesting a waiver of recovery of the 
overpayment at issue was not timely filed.


ORDER

The request for waiver of the overpayment calculated in the 
amount of $721.00 of nonservice-connected pension was not 
timely filed.  The appeal is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

